Title: To Thomas Jefferson from Francis Hopkinson, 18 November 1784
From: Hopkinson, Francis
To: Jefferson, Thomas




My dear sir
Philada. Novr. 18th 1784

I heard with real Satisfaction of your safe arrival in Europe after a voyage remarkably short, and I hope as remarkably pleasant. I long to hear from you, and flatter myself there may be a Letter for me on the Way.
I have received my Harpsichord from London and a very excellent one it is, with Shudi and Broadwood’s Patent Swell, and quilled according to my Method, for which Invention they have struck off 30 Guineas from their Bill. They have suggested however an Inconvenience attending it, which I have also fully obviated. I have not Time to explain this, otherwise than by enclosing the rough Draft of the Account I gave of it to the Philosophical Society. This altho very rough, will I hope be intelligible, and to make it the more so I will enclose a Model of a Tongue quilled in a complete Manner, as I think they ought always to be, to answer fully the Purpose intended. I wish you may be able to turn this Improvement to my advantage but if it should not be profitable I at least deserve the Credit of the Discovery.
I have thrown out a little piece of literary Fun in the news paper which will be published next Wednesday. If I can, I will enclose it for your Amusement.
I am doing all I can to spur on our Philosophical Society without any other Object under Heaven but the Honour of the Corporation and to extend its usefulness. But as some other People have always a second Point in View when they bellow loudest for the public Good, so they think it impossible but that I must have some reserved Design in Contemplation and are accordingly jealous of  my Conduct. I have strongly urged the immediate Publication of a second volume of Transactions and I believe I shall succeed so far as to have one shortly in the Press.
Mr. Du Simitiere is dead and the Society have it in Contemplation to purchase the principal Part of his Collection of Papers, natural Curiosities &c. They are to be sold by his Administrator at public Auction, but will not be sufficient to pay his Debts.
I wish if you have Leisure you would write to the Society, and communicate any thing that you think new and useful in their Way.
If you should have any Copies of your Account of Virginia struck off, I shall be much mortified if you do not consider me as one of those friends whom you would wish to gratify.
My little Folks desire to be remembered to Miss Jefferson, to which add my own affectionate Regards and in particular my Mother’s.
Should you have an opportunity I wish you would make my respectful Compliments to the Chevalr. De la Luzerne and to Mr. Otto, but don’t forget to tell Dr. Franklin how much I love and esteem him. Adieu! Yours sincerely,

F. Hopkinson

Congress have not yet been able to make a House at Trenton. It is uncertain where they will finally settle. New York has made offers. It is manifest however that they cannot be accommodated in Trenton. Two of the Commissioners appointed to the Department of Finance have declined accepting of their Commissions. If Congress should not be able to make a Majority sufficient by their Constitution to determine on any one place of fixed Residence (a Case very likely to happen) will they not be in [a] Situation like that of Mahomet’s Tomb—suspended between Heaven and Earth and belonging to neither!



Enclosure
Philada. Novr. 1784
  I had the Honour to communicate to the Society in the Beginning last Winter an Improvement I had discover’d in the method of Quilling a Harpsichord. Wishing to bring this Discovery to the Test of full Experiment, I forwarded a Description and model of the Improvement to a friend in London, requesting that it might be submitted to the Examination of proper Judges and directing, in Case it should be approved of, that a Harpsichord made by one of the first Artists and quilled according my proposed Method, should be sent to me. I have accordingly received a very excellent double Harpsichord made by Shudi & Broadwood and quilled in this new Way, with this Difference, I had cut off the Top of the Tongue and fixing the Quill in a Hole punched for the  Purpose below the usual Place, bent it over the rounded Top of the Tongue and kept it in a horizontal Position by a small wire Staple as will be more fully seen by my former Description: But Mr. Broadwood has left the Tongue as long as usual, and made the Hole in which the Quill is commonly fixed very light, so large, that the Quill has free Room to play therein and then fixing the Quill below has brought it thro’ this Hole. This renders a Staple unecessary, and is more convenient in some other Respects. The Principle on which the Improvement depends is the same in both methods, but his is rather the best Way of executing it. He informs me however, that one Inconvenience occurs, vizt. The Quill being so forcibly bent is liable in some Instances to spring back and in that Case will not only become too short to reach the String it should strike, but the Curved part will project so as to touch the String behind it when the Stop is push’d back. To explain this by a Figure let ab represent the Tongue, cde the Quill. The curved part of the Quill at d is so forcibly bent that it cannot in all Instances be made to lie close against the back of the Tongue, as it should do, but will spring off, as represented in the Figure, and as there is no waste Room in a Harpsichord it will touch the String behind it. I acknowledge this Inconvenience occurs in some few Instances in the Instrument Mr. Broadwood has sent me, but would observe that as it does not always happen it is a fault in the Execution only and not in the Principle. Yet as it may be very difficult to guard against in every Tongue so quilled, I have considered how this Evil may easily and effectually be obviated. In this I think I have succeeded, and the Purpose of this Address is to communicate to the Society this further Improvement of my new Method of Quilling a Harpsichord which will probably render this Discovery compleat; for I apprehend if any other Objection could have been made I should have been informed of it. Indeed on the most critical Examination I can find none. 
  Instead of punching the small hole, in which the Quill is to be fixed, straight thro’ the Tongue let it be punch’d slanting downward, and this will relieve the Quill from that strained Position which causes it to spring back. According to the first method the Curve formed by the Quill will be as at (a) in the second it will be as at (b). I have made many Tongues in this Way, and find none of them liable to the Inconvenience complained of, or showing any Tendency to spring back. But to remove all Jealousy on this head, should any remain, it will be very easy to drive a small Wire Staple against the back of the Quill where it issues from the hole in the Tongue; which will effectually secure, and keep it close to the Tongue. Thus in the figure ab is the back of the Tongue, c the Loop which the Quill forms when so applied and d the little Staple pressing against the Bottom of this Loop. I mention this Expedient of the wire Staple merely with a View of removing all Doubt, but I do not think it necessary, the objection being perfectly remedied by the other method. To prove this I have cut out the entire block between the two Holes, in the manner of a Mortise, and drove a Pin across the upper Part of it, I then caused the lower Part of the Quill to lie in this slanting Mortise, and bringing the upper Part of it over the Pin, found it to lie perfectly at Ease in it’s Birth, altho’ not pinched or    restrained in any Part; a fig. 4 represents the Tongue in front and b the Mortise, of which the slanting Shape cannot be seen in this View, but will be easily known by observing the Position of the Quill in fig. 5 where a is a Profile of the same Tongue b.c. the Quill lying in the Mortise and d the Pin over which the Top of the Quill passes. It is difficult to represent these Circumstances by Drawings but the Mode I have the Honour to lay before the Society herewith will sufficiently explain my Meaning. No. 1 Is the Tongue with the Top rounded off according to my first Proposal. No. 2 is the Tongue quill’d according to Mr. Broadwood’s Method. No. 3 has the hole punched slanting downward for the Reception of the Quill. No. 4 has the Wire Staple pressing against the back of the Quill, and No. 5 is a Tongue with the Mortise cut out, and a Pin drawn across it for the Quill to pass over.  
I had need to apologise to the Society for engaging so much of their Attention in an object which may seem to some of very little Importance. To the musical Tribe however this Improvement will appear in a different Light. Many Persons who play very well on the Harpsichord are not able to keep it in order; And to send for an Artist to repair the Quills and tune the Instrument as often as is necessary, is not only very expensive, but such assistance is not always to be had, especially in the Country, and for these Reasons many a good Harpsichord lies neglected, and many an improving Scholar looses his Practice. To such Persons a Method of Quilling which shall need no Repair is a Desideratum of no inconsiderable Importance. This I flatter myself I have fully accomplished. The Difficulty of Quilling being thus removed, I considered how tuning might be made easy to the Practitioner in Music.
Harpsichords are tuned by means of fifths and Thirds but such is the musical Division of the Monochord as to make it necessary that none of these 5th. or 3ds. should be perfect. An Allowance must be made and to do this with Judgement so that the Chords may be good and the Instrument be in Tune, requires much Attention and Practice. And of the Numbers that play there will not be found one in an hundred that can tune their own Instrument. To render this Task easy I have procured 12 tuning Forks for the 12 Semitones of the Octave. These I have had perfectly tuned and as they will not be sensibly affected by any Change of Weather, they remain as Standards. I suppose any Scholar may tune one Sound in Unison with another, and a very like Practice will enable him to tune one Sound an Octave to another. These are such manifest Conchords that they cannot be mistaken. There is then nothing to be done but to tune the 12 Semitones in Unison with the 12 forks. This will fix the Scale or Temperature for one Octave, which is the whole Difficulty. The rest of the Instrument is easily tuned by Unisons and Octaves to the Scale so ascertained. I have found my Set of tuning Forks to answer perfectly the purpose intended, enabling me to tune the Instrument with great accuracy in a very short Time.
Having, I hope, fully accomplished the Design I had in View when I first turned my Thoughts to this Subject, I shall now take leave of it, and shall be highly gratified if I find others benefitted by my Attentions, even in a Matter of no serious Import.

 F. Hopkinson


 